UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-6117



JAMES L. JACK,

                                                   Plaintiff - Appellant,

          versus


JOHN W. WOJCIK;    CHARLIE    T.   DEANE;   RON   S.
CHRISTOFANO,

                                                  Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. James R. Spencer, District Judge.
(CA-98-633)


Submitted:   April 15, 1999                   Decided:    April 20, 1999


Before NIEMEYER and HAMILTON, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


James L. Jack, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court’s order dismissing with-

out prejudice his 42 U.S.C.A. § 1983 (West Supp. 1998) complaint

for his failure to either pay the filing fee or consent to col-

lections being made from his prison trust fund.   Appellant’s in-

formal brief discusses only the substance of his complaint.    We

therefore dismiss his appeal as frivolous.   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                2